Title: To James Madison from William A. Burwell, 22 February 1815
From: Burwell, William A.
To: Madison, James


                    
                        Dr Sir,
                        Baltimore County feby 22d. 1815.
                    
                    Permit me to offer you my most sincere congratulations upon the restoration of peace upon terms, & under circumstances peculiarly honorable to this Country;
                    I do it as well on account of the Nation, as yourself. They are happily relieved from much Suffering, restored to the enjoyment of their rights, exalted in the estimation of the world, and confirmed in the Stability of their Government;
                    You are relieved from cares & difficulties almost insurmountable, & I am certain participate fully in the blessings which await our Country.
                    
                    That you may be able to avoid the recurrence of the same painful event, & enjoy undisturbed happiness is the unfeigned wish of your friend.
                    
                        W. A Burwell
                    
                